Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (US 2016/0328702 A1) in view of Cook et al. (US 2017/0055231 A1).
Regarding claim 1, Gannon teaches a payment card amplification device comprising:
a card reader configured to read payment card information from a payment card and generate an output signal comprising the payment card information (520, 530);
an amplifier coupled to receive the card reader output signal and configured to generate an amplified signal comprising the payment card information [0048];

a power supply coupled to a power source and configured to provide power to the card reader and the amplifier [0047].
Gannon lacks the configuration of the various components.
Cook teaches an amplifier independent from the device (Fig. 3, 300) and connected to the device (Fig. 4), an antenna directly coupled to the amplifier (312), and wherein the amplifier and the device are coupled to the power supply (314).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the configuration discussed in Cook because it improvise the quality of the wireless communications by amplifying, filtering, and/or applying other processing techniques to the communication.
Regarding claim 2, Gannon teaches wherein the transmitted payment card information can be read by a payment terminal using near field communication [0004].
Regarding claim 3, Gannon teaches wherein the amplified signal has a power level and a direction selected to enable the transmitted payment card information to be read by a payment terminal at a distance of at least four (4) feet [0003].
Regarding claim 4, Gannon teaches a switch having a first state and a second state (card inserted or removed), wherein in the first state the switch permits transmission of the payment card information (820, 830), wherein in the second state the switch prevents transmission of the payment card information (850).
Regarding claims 5 and 6, Gannon teaches wherein the switch comprises a mechanical switch (mechanical action of inserting or removing cards) or an electronically controlled switch (card information is electronically stored).
Regarding claim 7, Gannon teaches wherein the payment card information comprises EMV data [0052].

Regarding claim 11, Gannon teaches converting the output signal from a low-power radio frequency signal to a high-power radio frequency signal [0048].
Regarding claim 12, Gannon teaches converting the output signal from a baseband signal to a radio frequency signal within an industrial, scientific, and medical radio band [0003].
Regarding claims 13-20, these claims are analogous to the claims above, and are therefore also taught by Gannon.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gannon as modified by Cook and further in view of Lin et al. (US 2016/0117533 A1).
Regarding claims 8 and 9, Gannon lacks the loop antenna and USB.
Lin teaches wherein the antenna comprises a loop antenna [0017] and wherein the power supply comprises a Universal Serial Bus adapter [0019].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the loop antenna and USB adapter because these are industry standard components and will allow the device of Gannon to be easily incorporated into existing infrastructure.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Cook and are required by the amendment regarding the amplifier configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876